DETAILED ACTION
In view of the appeal brief filed on 12/07/20, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ANDREA L WELLINGTON/           Supervisory Patent Examiner, Art Unit 3724                                                                                                                                                                                             

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a blade" in line 2.  Claim 1 also recites "a blade" at its line 6. The examiner cannot determine whether double inclusion is intended. For purposes of examination, the examiner views claim 2 as not introducing a second blade. Thus, the examiner reads claim 2 as if it reads, "the blade". Correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Sullivan et al. (2006/0041266 A1).
Sullivan et al. discloses the invention including:
Claim 11; an elongate body (see modified Fig. 5 below) having a first end and a second end, the body having a substantially rounded triangular shape in cross section (see Fig. 6-8) and having a maximum width (see modified Fig. 5 below) thereof that tapers from the first end to the second end (see modified Fig. 5 below, which shows the maximum width tapers in a direction from the first end towards the second end), the body having a gripping means (bumps) for enhancing the grip of a user, the gripping means proximate to the first end (see Fig. 5) that includes the maximum 
Claim 12; wherein the first end of the body further comprises an attachment means (see para. 0019, conventional blade fastening means) for releasably attaching a cutting means thereto such that the cutting means is replaceable.
Claim 13; wherein the cutting means is integrated into the first end of the body and non-releasable (see para. 0018, lines 1-3).
Claim 14; wherein the taper of the body occurs after the gripping means towards the second end (see modified Fig. 5 below).
Claim 15; wherein the body and gripping means includes a second taper from the maximum width towards the first end of the body (see modified Fig. 5 below).


    PNG
    media_image1.png
    555
    172
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
Claims 1, 3, 4-10,16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (2006/0041266 A1) in view of Sick et al. (9,980,764 B2), as evidenced by Simtec: Medical Grade Liquid Silicone Rubber1, hereafter “Simtec”).

Sullivan et al. discloses the invention substantially as claimed except for the body having an elastomeric grip section adhered upon the body (Claim 1) comprised of a material that withstands autoclaving (claim 4) and the blade being a lancet (Claim 10).  
Sick et al., however, teaches a surgical instrument having a grip element comprising a body having an elastomeric grip section adhered upon the body (see Fig. 2 the grip section 12 adhere to the body 13) with a material that withstands autoclaving (see col. 2, lines 15-19; col. 5, lines 38-44, Sick et al. indicates the use of the handle during successive heating and cooling during a cleaning operation thus inferring that the material can withstand autoclaving) and recycle material (see col. 2, lines 15-21, Sick et al. indicates the device is designed to be re-used so that the handle material can be machine-cleaned), as set forth in claim 7. 

Sullivan et al. also discloses the invention comprising, with respect to Claims 3 and 18, the blade being integrated into the first end of the body and non-releasable (see para. 0019, lines 1-3); with respect to Claims 8 and 19, wherein the taper of the body occurs after the gripping grip section towards the second end (see modified Fig. 5 below); and with respect to Claims 9 and 20, wherein the body and gripping section includes a second taper from the maximum width towards the first end of the body (see modified Fig. 5 below).  
Sullivan et al. does not disclose the blade is a lancet, with respect to Claim 10. However, Sullivan does teach that the blade can be of any suitable size and shape for the function needed (see para. 0019).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have utilized a lancet blade in place of the blade shown in Figures 1-8 for the purpose of using for specific surgical cutting as needed.
The modified device of Sullivan et al. discloses the invention substantially as claimed except for an antimicrobial material/coating, with respect to Claims 5-6.  However, Sick et al. teaches the use of a thermoplastic elastomer such as silicone material/coating (col. 3, lines 24-25) for the purpose of providing an effective sealing with the handle. It is well known that thermoplastic material such as silicone can contain .

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (2006/0041266 A1) in view of Sick et al. (9,980,764 B2) as evidenced by as evidenced by Simtec: Medical Grade Liquid Silicone Rubber, hereafter “Simtec”) as applied to claim 1 above, and further in view of Menzin et al. (6,102,924).
The modified device of Sullivan et al. discloses the invention substantially as claimed except for an attachment arm configured to releasably attach a blade thereto.  However, Menzin et al. teaches the use of an attachment arm (see Fig. 4A, the section where the blade is connected) for the purpose of having a removable and replaceable blade. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the handle of Sullivan et al. by providing the attachment arm as taught by Menzin et al. in order to obtain a removable and replaceable blade.

    PNG
    media_image2.png
    425
    834
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/OMAR FLORES SANCHEZ/           Primary Examiner, Art Unit 3724     
                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.simtec-silicone.com/silver-based-antimicrobials-medical-silicone-elastomers/